Citation Nr: 1609083	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-41 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a compensable rating for service-connected left knee meniscus tear.

3.  Entitlement to a compensable rating for service-connected bilateral lower extremity stress fractures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1998 to April 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO) that assigned noncompensable ratings for left knee meniscal tear and bilateral lower extremity stress fractures with grants of service connection.  The Veteran has since relocated to Colorado, although her representative remains the Texas Veterans Commission.  In November 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2015 hearing, the Veteran reported receiving pertinent postservice orthopedic treatment at Lackland Air Force Base (AFB) and the Brooks Army Medical Center.  However, no records of any such treatment have been associated with her record.  As these records are from federal facilities, they are constructively of record and must be secured.

In addition, the Board notes that the Veteran was examined in conjunction with her present appeal in December 2013.  At the time, her service-connected left knee meniscal tear had not required any surgical intervention.  Since then, the Veteran has submitted private medical records indicating that she underwent a left knee arthroscopy with partial meniscectomy in September 2015.  Thus, it appears her left knee disability has become worse than reflected in the December 2013 VA examination report.  Moreover, the Board notes that additional service treatment records (STRs) were received after the December 2013 VA examination (that also evaluated her currently nonservice-connected right knee disability) was conducted.  In light of this and the additional pertinent records that remain outstanding, it is clear that the December 2013 VA examiner did not have a complete record before him at the time of the examination.  Finally, the Board notes that the December 2013 VA examiner provided an opinion regarding secondary service connection for the Veteran's right knee disability that only addresses causation by service-connected left knee meniscal tear and does not consider aggravation.  Thus, that opinion is inadequate.  Consequently, a new examination assessing them is needed.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization, please obtain all outstanding records of treatment the Veteran has received from the Colorado Springs Orthopedic Group, including from March 2015 to the present.

2. Obtain all outstanding records of treatment the Veteran has received from orthopedic providers at Lackland AFB and Brooks Army Medical Center (as a military dependent) since 2008.  All efforts to secure such records and the scope of the search must be documented for the record.  In addition, should any records sought be unavailable, the reason for such unavailability must also be documented.

3. Then, arrange for the Veteran to be examined by an appropriate VA physician to determine the nature and likely etiology of her alleged right knee disability, and the current severity of her service-connected left knee meniscal tear and bilateral lower extremity stress fractures.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should:

a. Note all pertinent findings and features of the left knee meniscal tear, including addressing whether her residuals of arthroscopy with partial meniscectomy in September 2015 are related to her service-connected left knee disability; and 

b. Note all pertinent findings and features and bilateral lower extremity stress fractures (to specifically include range of motion studies with notation of functional impairment); and 

c. Please provide opinions responding to the following:

i. Please identify, by medical diagnosis, each right knee disability entity found.  For each right knee disability diagnosed, please indicate whether such is: 

ii. at least as likely as not (a 50 percent or better probability) related to the Veteran's military service or injuries therein; or

iii. at least as likely as not (a 50 percent or better probability) caused by the Veteran's service-connected left knee meniscal tear; or


iv. at least as likely as not (a 50 percent or better probability) aggravated by the Veteran's service-connected left knee meniscal tear.

The examiner must include a complete rationale for all opinion provided, with citation to supporting factual data or medical literature/principles as appropriate.  All opinions must also be reconciled with any conflicting medical evidence in the record.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


